UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7898


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CALVIN LAMONT JACKSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (7:06-cr-00712-GRA-1; 7:08-cv-70041-GRA)


Submitted:    February 18, 2009             Decided:   March 18, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Calvin Lamont Jackson, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin       Lamont   Jackson      seeks    to     appeal   the    district

court’s order adjudicating his 28 U.S.C. § 2255 (2006) motion,

in which the district court granted relief in part by directing

vacatur    and   reentry     of   Jackson’s         criminal    judgment      so   as   to

permit him an opportunity to file a direct appeal, but dismissed

the remainder of the § 2255 claims on the ground that they were

without merit.

            We initially note that despite the district court’s

order granting partial relief on Jackson’s § 2255 motion, his

criminal judgment was not subsequently vacated and reentered as

directed.        While    Jackson   filed       a   notice     of   appeal    with      the

district court in which he sought to pursue his direct appeal,

there was no new criminal judgment from which he could timely

appeal, thereby preventing review of his conviction and sentence

by this court.

            Furthermore, while the district court denied relief as

to the remainder of Jackson’s § 2255 claims and dismissed them

with prejudice, we note that those claims could otherwise be

raised in Jackson’s reinstated direct appeal.                       When a prisoner

has wrongly been denied his right to a direct appeal, he should

not be forced to raise all possible claims against his criminal

judgment    in    his    first    § 2255       motion    and    thereby      “make      the

substantive objections to his conviction and sentence that his

                                           2
lawyer would have made for him on direct appeal.”            See In re

Goddard, 170 F.3d 435, 437 (4th Cir. 1999).         Therefore, we grant

Jackson’s motion for a certificate of appealability, modify the

district court’s dismissal of Jackson’s remaining claims to be

without prejudice, and affirm the dismissal as modified.              We

dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                AFFIRMED AS MODIFIED




                                    3